Since the facts of the case are of controlling importance, we give the findings of fact and conclusions of law found by the trial court.
                             "FINDINGS OF FACT.
"In the year 1910, during the time that General Porfirio Diaz was President of the Republic of Mexico, there was a revolution started in Mexico of which Francisco Madero *Page 39 
was Chief. This revolution resulted in the resignation of General Diaz, who thereupon left the Republic of Mexico. Madero's revolution was successful, and he acquired control of affairs in Mexico and was, thereafter, elected President of Mexico. On February 23, 1913, Francisco Madero, the President of the Republic, was assassinated, and General Victoriano Huerta seized the reins of Government, and proclaimed himself as in control of Mexico. Venustiano Carranza, then Governor of the State of Coahuila, arose in arms against the Huerta Government, and there was a military conflict between them. The movement directed by Carranza was successful in the North, and the military forces under Carranza, by the latter part of the year 1913, obtained complete control over the State of Chihuahua. General Francisco Villa was the principal military commander under Carranza, and prominent in the military operations against Huerta. When military control was obtained over the State of Chihuahua, Francisco Villa was named Military Governor thereof.
"The plaintiff, General Luis Terrazas, is a citizen of the Republic of Mexico, and had been, up to the date of the Madero revolution, Constitutional Governor of the State of Chihuahua. He was at all times an adherent of the Diaz Government, and was a soldier of distinction and ability, and a man of great weight and importance in both political and business affairs in the State of Chihuahua and throughout the Republic of Mexico. He remained in the State of Chihuahua, at the capital thereof, until the evacuation of Chihuahua by the Huerta forces, then in command of General Mercado. When the Mercado forces evacuated Chihuahua, General Terrazas left with them overland to Ojinaga, where he crossed into the United States. Since said time General Terrazas has been a resident of the United States, and has not returned to Mexico. During his residence in Mexico, General Terrazas acquired great wealth. He owned several very extensive cattle ranches in the State of Chihuahua, on which he owned cattle in excess of 190,000 head. These cattle were on his ranches in Chihuahua at the time he fled from Mexico. The ranches and cattle were taken possession of by the military forces of Carranza and Villa on their obtaining control of the State of Chihuahua.
"Villa, by authorization of Carranza, who was chief of the revolutionary movement, caused to be made and promulgated a Decree of Confiscation. This Decree of Confiscation is in the Spanish language. The following, however, is a substantial translation of same: *Page 40 
"`Decree relative to the confiscation of property.
"`Gen. Francisco Villa, First Chief of the Constitutionalist Army in the State of Chihuahua, and in conformity with the Plan of Guadalupe, Provisional Governor of the said State, in pursuance to the extraordinary powers conferred upon me, I have deemed it best to decree, as follows:
"`Having sufficient proof relative to the intervention of various capitalists of the State, in the late difficulties that our country has been called upon to decide, producing, on account of natural defense against the exploitations and treasons, numerous victims, among whom are orphans and widows, who mourn the loss of those who were the support of those innocent beings, whose only crime was the enviable patriotism which has sustained the dignity of our country, and there being found also among them those wickedly enriched, who have defrauded by a thousand means the public treasury during more than half a century of power, by fraud and force, I believe, in justice, that the hour has arrived to render account to public vengeance, instituting in due time the procedure before which there shall be accounted for all the responsibilities that were contracted in the presence of the Mexican people. And as on former occasions it has been fully proved that the possession of their interests has only served to purchase traitors and assassinate rulers whose excessive goodness served as an incentive to their evil deeds, it is necessary, in order to save our nation, to uproot the evil, to put in force, among other proceedings for the public good, according as it may appear necessary, confiscation of properties belonging to those wicked Mexicans who have traded in human life, and who are the immediate cause of the shedding of our blood. For said reasons, which justify our attitude before the dignity of the entire world, I decree the following:
"`First: That they are confiscable and are confiscated for the public good and for the purpose of providing pensions for the widows and orphans made so by the defense that the Mexican people have made against the enemies of the Administration, and in order to meet the liabilities arising from court procedures, and which judgments or decisions in due time will be made known by special courts, which courts for the purpose of restoring fraudulently acquired properties will be established at suitable places, fixing the amount of those liabilities, and assigning as a whole for those purposes, the personal and real properties and securities of every class belonging to the following parties: Terrazas (Luis) and sons, Creel brothers, Falomir brothers, Jose Maria Sanchez, Cuilty brothers, Lujan brothers, J. Francisco *Page 41 
Molinar and all their households and other associates who have been interested with them in the dirty transactions and fraudulent co-operations which in former times were called politics.
"`Second: A regulative law which shall be enacted at the triumph of our cause, shall determine the relative and equitable distribution of those properties, first pensioning the widows and orphans whose relatives may have defended the cause of justice since 1910; second, there shall be considered the defenders of our case in the proper division of those lands; there shall be made good the loss of the treasury on account of frauds committed by the parties mentioned, by failure to pay taxes during the many years that said conditions existed, and also there shall be restored to the legitimate and original owners the properties which, through weight of power, were taken from them by said parties, in this manner doing justice to each victim of the usurpation.
"`Third: All the confiscated properties shall be administered by the State Bank, which shall keep an exact account, correctly vouchered, of the receipts and disbursements made for said purpose.
"`Given at the Executive Palace, this, the 12th day of December, 1913.                   "`GENERAL FRANCISCO VILLA,  "`Military Governor of the State.
"`S. Terrazas, Secretary'."
"The purpose of this decree was to divest the title of the persons named in said decree to the property therein specified, and to vest same in the Government. The property, or the funds arising from its administration, were to be devoted to the purposes specified in the decree and the mode of practically realizing these purposes was to be thereafter determined by future legislation. The decree was intended to further the cause of the revolutionary faction promulgating same by raising funds, and also by destroying the resources of its enemies. Possession was taken of the ranches and cattle of the plaintiff under and by virtue of this decree by said revolutionary government.
"On the 19th day of October, 1915, the United States recognized the Government of Carranza as the de facto government of the Republic of Mexico, and on August 31, 1917, as the de jure Government of Mexico. Prior to October 15th, 1915, General Francisco Villa refused longer to recognize the authority of General Carranza, and revolted against him. The Villa revolt, from a military standpoint, assumed considerable proportions. His *Page 42 
forces overran the State of Chihuahua, and drove the Carranza forces therefrom, and from the ____ day of __________ to about the ____ day of _________ he had complete control over the State of Chihuahua and other portions of the Republic, and the State was governed by regulations issued by him as a Military Chief. His forces took possession of the Terrazas ranches in Chihuahua, and the cattle thereon, and he claimed his Government had succeeded to the title acquired by the Government represented by the Carranza forces.
"In October, 1915, one General Chao, a Villa commander, had been in charge of what was known as the Sauz ranch, one of the Terrazas ranches. Defendant Holmes went to this ranch, and by purchase from the men in charge thereof, acquired the possession of the cattle in controversy herein. The cattle were brought by said Holmes to the United States, and entered the United States in the neighborhood of El Paso, Texas. Upon the entry, or shortly thereafter, they were seized under the writ of sequestration issued in this case, and thereafter same were replevied by defendant. The cattle, at the time of their seizure by the sheriff, and at all times prior thereto, were the property of General Luis Terrazas, unless his title had been divested by the decree of confiscation and the taking possession thereof by the said military forces. The cattle were taken from the possession of Holmes by the sheriff under said writ. The aggregate value of the cattle at the time of the trial was _____ Dollars.
"There was a vigorous and bloody conflict between the forces of Carranza and Villa for the control of Northern Mexico, in which the Carranza forces were ultimately victorious, and Villa lost control of the State of Chihuahua. The Villa movement accordingly lost force and character, and as a political factor, Villa was eliminated. From that time down to the present time he has maintained a guerrilla warfare, but his operations have not been militarily or politically important.
                            "CONCLUSIONS OF LAW.
"The Chief of a revolutionary movement which, by military forces, acquired a fixed control over a large section of country, with the purpose of overthrowing the existing government, and establishing another, has governmental control over the territory. The orders and decrees of such a military chief, while in control of the territory, are the law of the territory so controlled. The lives and property of the inhabitants of such territory are *Page 43 
under the protection and control of such revolutionary government. If it seizes personal property in the territory so controlled for governmental purposes, the seizure divests the owner of the property of his title. In civil war, either of the contending factions has the power and the legal right to seize, as enemies' property, personal property within a zone over which it acquires military control. This right is incident to the power to make war, and includes the power to carry it on by all lawful means, and the confiscation of an enemy's property is a well recognized mode of warfare. The personal attitude of the owner of the property toward the confiscating authority is in no way determinative of the status of property in this respect. The determinative element is might it in some way be of use to the enemy, or is it necessary to maintain the confiscating belligerent, or does it in some way harm the enemy. The confiscation decree and seizure of the cattle by the Carranza Government completely divested plaintiff's title to the cattle. When Villa acquired military control over the State of Chihuahua, he succeeded to the property of the Government which he overthrew, and this property his Government might lawfully use. The act of the de facto foreign Government, now the de jure
Government of Mexico, was the act that divested the plaintiff's title to the cattle in controversy in this suit. The Villa Government lawfully succeeded to that title. An American court has not the power to question the acts of a de facto Government of a foreign country, where those acts take place in such foreign country.
"It devolves upon plaintiff, in a suit to recover the title and possession of personal property, to show present title and present right of possession to the property. He cannot recover, even though the defendant have no title to the property, unless he show title in himself. The defendant can show any fact that disproves the facts vital to plaintiff's case, save where he directly or indirectly claims under an unlawful invasion of plaintiff's possession, in which case he cannot show title to be in another, with which he does not connect himself. Plaintiff's title was extinguished by the decree and seizure. Subsequent thereto, defendants showed a possession of the cattle acquired by purchase from parties in Mexico in possession of same. Defendants' possession of the cattle, in the absence of some showing of title in plaintiff, was sufficient to make out a primafacie case of title in the defendants. The judgment is in favor of the defendants."
We have concluded that the construction of the decree, together with the taking of actual possession of the property by the forces of Carranza, and the conclusions of law as applied to the facts *Page 44 
of this case by the Honorable P.R. Price, Judge of the Forty-first Judicial District of Texas, and approved by the Honorable Court of Civil Appeals for the Eighth Supreme Judicial District, are correct, and that the judgments of both those courts should be affirmed. See opinion of Court of Civil Appeals,225 S.W. 848.
The finding of facts and conclusions of law by the District Court and the Court of Civil Appeals, which convince us of the correctness of the judgments of those courts, are as follows:
"The ranches and cattle of plaintiff in error were taken possession of by the military forces of Carranza on their obtaining control of the State of Chihuahua;"
The decree copied in the statement bears the construction placed upon it by both courts, and clearly so, we think, when taken in connection with the act of seizure and the taking of possession of the "ranches and cattle of the plaintiff under and by virtue of this decree by said revolutionary government," and the fact that the decree was acted on by the agents of the Carranza government by selling cattle seized and possessed under it. The decree was officially approved by Carranza;
Possession was never regained by plaintiff in error, but passed first from the agents of the Carranza government to those of Villa, and thence to defendant in error.
The parties agreed:
"That the cattle sued for by the plaintiff were owned by him prior to December 12, 1913, the date of the decree signed by General Francisco Villa, hereinafter referred to (copied above), and were the property of plaintiff when the defendant Holmes received possession of them in the Republic of Mexico, October, 1915, unless the title of said Terrazas passed to the revolutionary government of which Venustiano Carranza was the head by virtue of said decree."
The Carranza Government was recognized by the Government of the United States as a de facto and as a de jure government.
For a discussion of the rules of international law applicable to belligerents and de facto and de jure governments, see the case of Compania Minera Ygnacio Rodriguez Ramos, S.A., v. Bartlesville Zinc Company et al., opinion delivered concurrent herewith.
In the instant case, the Carranza government in Mexico having been recognized by the political department of our government, and the cattle of plaintiff in error having been seized and possessed by the military officers under the authority of said government, and plaintiff in error thereafter showing no *Page 45 
renewed ownership or possession in himself, the courts are unauthorized to interfere with the possession so obtained and transmitted. Oetjen v. Central Leather Co., 246 U.S. 297, 62 L.Ed., 726; Eduardo Ricaud et al. v. American Metals Co.,246 U.S. 304, 62 L.Ed., 733.
In the first case, supra, the Supreme Court of the United States said:
"The conduct of the foreign relations of our Government is committed by the Constitution to the Executive and Legislative — `the political' — Departments of the Government, and the propriety of what may be done in the exercise of this political power is not subject to judicial inquiry or decision. United States v. Palmer, 3 Wheat., 610; Foster v. Neilson, 2 Pet., 253, 307, 309; Garcia v. Lee, 12 Pet., 511, 517, 520; Williams v. Suffolk Ins. Co., 13 Pet., 415, 420; In re Cooper, 143 U.S. 472, 499. It has been specifically decided that `Who is the sovereignde jure or de facto, of a territory is not a judicial, but is a political question, the determination of which by the legislative and executive departments of any government conclusively binds the judges, as well as all other officers, citizens and subjects of that government. This principle has always been upheld by this court, and has been affirmed under a great variety of circumstances.' Jones v. United States, 137 U.S. 202, 212.
"It is also the result of the interpretation by this court of the principles of international law that when a government which originates in revolution or revolt is recognized by the political department of our government as the de jure government of the country in which it is established, such recognition is retroactive in effect and validates all the actions and conduct of the government so recognized from the commencement of its existence. Williams v. Bruffy, 96 U.S. 176, 186; Underhill v. Hernandez, 168 U.S. 250, 253. See S.C. 60 Fed. 1 Rep., 577."
We have been considering together the cases of Compania Minera Ygnacio Rodriguez Ramos, S.A., v. Bartlesville Zinc Company et al., Terrazas v. Holmes and Terrazas v. Donohue. The material difference in the cases is that in the case of Compania Minera Ygnacio Rodriguez Ramos, S.A., v. Bartlesville Zinc Company et al. the seizure and taking possession of the private property (zinc ore) was done, or claimed by the defendant to have been done, by the agents of Francisco Villa as an act of the Villa faction or government in Mexico, while in the other two cases the seizing and taking possession of the private property (cattle) was done by the officers of Carranza under authority of the Carranza government. *Page 46 
The Villa faction or government failed to make good its right to govern; failed to established itself as a government; did not become a government; its acts fell with it, and its seizure and sale of the property passed no title. Under the principles of international law no recognition can be given its acts as being those of a rightful or lawful government.
While in the two cases last mentioned the seizure and possession of the property was by the Carranza government, which succeeded in making good its right to rule, became the rightful or de jure government of Mexico, and was recognized by our Government as such. The taking was by a foreign government, and the principle applied was that "Every sovereign State is bound to respect the independence of every other sovereign State, and the courts of one country will not sit in judgment on the acts of the government of another done within its own territory."
These distinctions are clear, and each case is ruled by the same principle as applied to the facts of each case. Title did or did not pass according to the recognition to be given the acts of each as a foreign government.
The judgment of the Court of Civil Appeals is affirmed.
Affirmed.